DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 06/30/2022. This Action is made FINAL.

Claims 1-20 received on 06/30/2022 are considered in this Office Action. Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the Applicant’s amendment to claims, the following claim interpretation under 35 U.S.C. 112(f) has been withdrawn: traveling unit, display, display control unit, determination unit, mass measuring device, reading unit, upper limit vehicle speed setting unit, vehicle speed setting unit, mounting detection sensor, route determination unit, the route traveling control unit and energy absorbing member. 
The following claim elements remain interpreted under 35 U.S.C. 112(f) as they recite function without reciting sufficient structure: identification unit and stroke information unit.

Claims 4-5 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In response to the Applicant’s amendment to claims 4-5, the rejection has been withdrawn.

Applicant’s arguments with respect to claims 3, 6-8 and 10-13 which were previously rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 3, 6-8 and 10-13 have been withdrawn. 

Applicant’s arguments with respect to claim 9 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:  “an energy absorbing member mounted on the upper surface side of the traveling unit and detachably attached to the vehicle cabin forming unit or the traveling unit between the traveling unit and the vehicle cabin forming unit” should read “an energy absorbing member mounted on the upper surface side of the traveling unit, , and in between the traveling unit and the vehicle cabin forming unit”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1: identification unit (generic placeholder) configured to (function)
Claims 3, 10: stroke information unit (generic placeholder) configured to (function) 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding identification unit and stoke information unit, they are interpreted to cover the corresponding structure of IC tag (a barcode as another example) and equivalents thereof as supported by FIG. 1 and portions of paragraph [0041] of the specification reproduced below:
[0041]   Returning to FIG. 1, the vehicle cabin forming unit 20 has an identification unit 28 which indicates the identification information on whether the vehicle cabin forming unit 20 is for the purpose of carrying a person. The identification unit 28 is installed at a predetermined position on a lower surface of the vehicle cabin forming unit 20, and is configured by, for example, an IC tag (a barcode as another example) […] The energy absorbing unit 40 is provided with a stroke information unit 42 having crash stroke information set in the energy absorbing unit 40. In the present embodiment, the stroke information unit 42 is installed at a position corresponding to a predetermined position on the front surface of the control device 22 in the energy absorbing unit 40, and is configured by, for example, the IC tag (a barcode as another example).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCarron (US 20200369140 A1) in view of Saeki (US 20040245033 A1).


Regarding claim 9, McCarron teaches an autonomous vehicle comprising: 
a traveling unit including a traveling drive source that causes the vehicle to travel (FIG. 2; par [0133]: “The embodiment shown in FIG. 2 comprises an exemplary functional layout suitable for an electric vehicle, including an energy storage system (e.g., battery pack(s)) 212), front 214 and rear 216 drive trains (e.g. electric motors and associated power electronics, transmissions, etc.), and control systems, such as suspension, steering and braking 218. As can also be illustrated in the embodiment of FIG. 2, the drive train elements (e.g., motors, transmissions, etc.) may be positioned in-line with the wheel and close to the front and/or rear; portions of the vehicle platform frame 206 thereby allowing for increased passenger space within the vehicle cabin”, wherein “energy storage system” corresponds to traveling drive source); 
a vehicle cabin forming unit mounted on an upper surface side of the traveling unit and configured to form a cabin of the vehicle (FIG. 3B; FIG 3C; par [0135]: “As shown schematically in FIGS. 3A to 3C, vehicle platforms 300, according to embodiments, allow for a wide range of vehicle bodies 302 to be attached thereto through attachment points whereby the vehicle bodies may connect to the underlying vehicle platform frame. For example, FIG. 3B illustrates embodiments in which the body structure disposed on top of the vehicle platform takes the form of a van, while FIG. 3C illustrates a more traditional sedan-type cabin disposed on top of the same vehicle platform”, wherein the “vehicle bodies 302” correspond to a vehicle cabin forming unit); and 
an energy absorbing member mounted on the upper surface side of the traveling unit and detachably attached to the vehicle cabin forming unit or the traveling unit (FIG. 2; FIG. 5; par [0141]: “Additionally, in order to provide adequate safety of the passengers, embodiments of the vehicle platform frame 500 may incorporate a variety of front/rear and side impact crumple zones. For example, frame rails in the front 532 and rear 533 in conjunction with front 508 and rear 519 cross-member may work in concert as impact absorption/deflection zones to absorb or redirect an impact that occurs on either the front or rear of the vehicle. The impact absorption/deflection zones may incorporate a variety of features that are known in the art including, but not limited to, being made of an energy absorbing material, or being otherwise configured to crumple or deform when subject to an impact. Various materials may be used in the manufacture of the vehicle platform frame 500 including, for example, steel, aluminum, titanium, metal alloys, composite material, plastics, carbon fiber, and various combinations thereof. Many embodiments may utilize a variety of bonding techniques to connect the various components, such as, for example, welding and/or bolting. Additionally, some components may be manufactured in any manner suitable to produce a portion of the framework that meets the desired outcome in terms of strength, function, and/or appearance”, wherein “frame rails 532 and 533” corresponds to an energy absorbing member mounted on the upper surface side of the traveling unit, and “variety of bonding techniques … bolting” indicates detachably attached to the vehicle cabin forming unit or the traveling unit, and “deformation during impact/collision” indicates configured to absorb collision energy), but fails to specifically teach an energy absorbing member mounted between the traveling unit and the vehicle cabin forming unit.
However, Saeki teaches an energy absorbing member mounted on the upper surface side of the traveling unit and (FIG. 12; par [0097]: “Moreover, in the second embodiment, two readily deformable members 43 are preferably disposed in spaces between the cabin section 20 and the slanted surfaces of the front kick-up section 12A of the chassis frame 110. The readily deformable members 43 are preferably fixedly coupled to the slanted surfaces of the kick-up section 12A of the chassis frame 110”; par [0102]: “Since the readily deformable members 43 are arranged in the spaces between the cabin section 20 and the slanted surfaces of the front kick-up section 12A, the cabin section 20 is configured and arranged to compress and shear-deform the readily deformable members 43 as the cabin section 20 moves relative to the chassis frame 110 during a front collision. Therefore, the cabin section 20 is imparted with an appropriate resistance force from the readily deformable members 43. As a result, the collision energy can be absorbed with good efficiency. Of course, it will be apparent to those skilled in the art from this disclosure that the readily deformable members 43 can also be disposed in spaces between the cabin section 20 and the slanted surfaces of the rear kick-up section 12B of the chassis frame 110 in order to absorb the energy during a rear collision”, wherein “deformable members 43” absorb collision energy and may be detached as it is a different material from the chassis).
Saeki is considered analogous to the claimed invention because it is reasonably pertinent to the problem of absorbing collision energy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCarron to incorporate the teachings of Saeki and provide an energy absorbing member or deformable member in between the cabin and chassis. Doing so would absorb energy during a collision, thus increasing the safety of the passengers during a collision event. McCarron in view of Saeki fails to specifically teach an energy absorbing member detachably attached to the vehicle cabin forming unit or the traveling unit.
However, the combination of McCarron in view of Saeki teaches energy absorbing member detachably attached to the vehicle cabin forming unit or the traveling unit (McCarron par [0141]: “Many embodiments may utilize a variety of bonding techniques to connect the various components, such as, for example, welding and/or bolting. Additionally, some components may be manufactured in any manner suitable to produce a portion of the framework that meets the desired outcome in terms of strength, function, and/or appearance”; Saeki par [0097]: “The readily deformable members 43 are preferably fixedly coupled to the slanted surfaces of the kick-up section 12A of the chassis frame 110”, wherein “bolting” can be used to couple the “deformable members 43” to the “chassis frame”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bonding technique of McCarron in view of Saeki with the bolting of McCarron as they both perform the function of attaching the “deformable members” to the chassis frame and the result of the substitution would have been predictable in coupling the deformable members to the chassis.

Regarding claim 14, McCarron in view of Saeki teaches the vehicle according to claim 9. The combination of McCarron in view of Saeki further teaches the deformation member detachably attached to a front wall portion of the vehicle’s chassis or lower body (See claim 9 rejection), but fails to specifically teach further comprising an attachment bracket detachably attached to a front wall portion of the vehicle cabin forming unit, wherein the energy absorbing member is fixed to the attachment bracket.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the deformation member such that it is detachably attached to a front wall portion of the vehicle cabin forming unit, as, when the cabin and the lower body of the vehicle are merged, the finishing position of deformation unit will still be in between the cabin and the lower body of the vehicle, thus would not have modified the operation of the device (For more details regarding Rearrangement of Parts, please see MPEP 2144.04). McCarron in view of Saeki fails to specifically teach an attachment bracket. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coupling method of the deformation unit to the chassis of McCarron in view of Saeki with an attachment bracket, because they both perform the function of connecting the various components and the result of the substitution would have been predictable in detachably attaching the deformation unit to the cabin of the vehicle.
	
Allowable Subject Matter
Claims 1-8 and 16-18 are allowed. 

Claims 10-13, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668